

EXECUTION COPY


TERMINATION AND TRANSFER AGREEMENT, dated as of November 30, 2010, among AXIM
HOLDINGS LTD, a corporation organized under the laws of Belize (“Axim”), YI DING
(“Yi”), BIAO DING (“Biao”, and collectively with Yi, the “Dings”), FORTUNE PLACE
HOLDINGS LIMITED, a corporation organized under the laws of the British Virgin
Islands (“Fortune Place”) and NINGHUA XU (“Owner”).


W I T N E S S E T H:


WHEREAS, pursuant to a Share Trust Agreement dated September 10, 2007 (the
“Trust Agreement”) between Axim and the Dings, the Dings transferred to Axim
10,000,000 shares (the “Subject Shares”) of common stock, $0.001 par value, of
China Energy Corporation, a Nevada corporation (“CEC”) to be held in trust by
Axim pursuant to the instructions set forth in the Trust Agreement (the “Axim
Trust”);


WHEREAS, Axim and the Dings wish to terminate the Trust Agreement;


WHEREAS, the Dings wish to instruct Axim to transfer all the Subject Shares from
the Axim Trust to Fortune Place (the “Fortune Place Transfer”); and


WHEREAS, the parties hereto understand that, in connection with the Fortune
Place Transfer, Ninghua Xu shall enter into a Share Transfer Agreement and
Entrustment Agreement with Wenxiang Ding in the forms attached hereto as
Exhibits A and B, respectively.


NOW, THEREFORE, in consideration of the premises and mutual agreements and
covenants hereinafter set forth, the parties hereto agree as follows:



--------------------------------------------------------------------------------




ARTICLE I


TERMINATION OF TRUST AGREMENT; TRANSFER OF SHARES


SECTION 1.01.  Termination of Trust.  The parties hereto agree that, effective
the date hereof, the Trust Agreement and all the covenants and agreements set
forth therein are hereby terminated, are null and void, and are of no further
force and effect.


SECTION 1.02. Transfers of Subject Shares.  The Dings hereby instruct Axim to
transfer the Subject Shares to Fortune Place.  The Dings further instruct Axim
to execute all the necessary stock transfer powers and other ancillary
documentation to effect such transfer as of the date hereof or as soon as
practicable thereafter.


SECTION 1.03. Stock Legend.  The share certificates delivered to Fortune Place
will bear a restrictive legend indicating that the Subject Shares represented
thereby are “restricted securities” as defined in the rules promulgated under
the Securities Act of 1933, as amended.


SECTION 1.04. Share Transfer Agreement and Entrustment.  Owner agrees to enter
into the Share Transfer Agreement and Entrustment Agreement effective as of the
date of receipt by Fortune Place of the Subject Shares.


SECTION 1.05. Fortune Place Representation.  Fortune Place represents to CEC and
the Dings that it is not acquiring beneficial ownership of the Subject Shares
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act of 1933, as amended, or any state
securities laws.
 
2

--------------------------------------------------------------------------------



 
 ARTICLE II


GENERAL PROVISIONS


SECTION 2.01.  Entire Agreement.  This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
thereof and supersedes all prior agreements and undertakings, both written and
oral, among the parties hereto with respect to the subject matter hereof and
thereof.


SECTION 2.02.  No Third Party Beneficiaries.  This Agreement shall be binding
and inure solely to the benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever.


SECTION 2.03.  Headings.  The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.


SECTION 2.04. Amendment or Waiver; Assignment.   This Agreement may not be
amended or modified, nor more any provision thereof be waived, except by an
instrument in writing signed by all the parties hereto.  This Agreement may not
be assigned by operation of law or otherwise without the written consent of all
the parties hereto.


SECTION 2.05. Governing Law.  This Agreement shall be governed by the laws of
New York.  All actions or proceedings arising out of or relating to this
Agreement shall be heard and determined in any state or federal court sitting in
the Borough of Manhattan, the City of New York.


SECTION 2.06.  Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and the parties shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
law or equity.


SECTION 2.07.  Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.


SECTION 2.08.  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law, regulation or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible
 
3

--------------------------------------------------------------------------------



 
SECTION 2.09.  Costs and Expenses.  Each party shall bear their own costs and
expenses with respect to this Agreement.


*        *        *


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 

 
AXIM HOLDINGS LTD
   
FORTUNE PLACE HOLDINGS LIMITED
              By:  
/s/ Yi Ding
  By:  
/s/ Wenxiang Ding
   
Name: Yi Ding
   
Name: Wenxiang Ding
   
Title: Director
   
Title: Director
                            /s/ Yi Ding     /s/ Biao Ding     Yi
Ding                 Biao Ding                             /s/ Ninghua Xu      
    Ninghua Xu        



4

--------------------------------------------------------------------------------






EXHIBIT A


SHARE TRANSFER AGREEMENT
 
5

--------------------------------------------------------------------------------


 
EXHIBIT B


ENTRUSTMENT AGREEMENT